OFFICE   OF THE ATTORNEY GENERAL       OF TEXAS
                                 AUSTIN




Bon. compton Mite
county hditcr
?reestone   county
?alrf Iold,  Texas


Dsar   sir:




          You have submitted a c
the oaptloned question, vhlah ar
set forth la your letter of

                of 7, in B
                                                is vas during the 011
                                                lty had so msny
                                                thelav, that the




                                         been neglected as to being
                                      empt or any other vay. It has
                                      property1 on the State and County
                             es assessed against it. The Xorthm
                             01 Dlstrlot has no tax charge against it."
                       loving statutory and constltutlonalprovlslons

            Constitution, Art. 8, sea. I:
            'All property in this State, vhether ovned by natural
       persons or corporations, other than munlolpal, shall be
       taxed in proportion to lta value, vhioh shall be asoer-
       talned as lpaybe provided by lav."
lion.     Compton White,   page 2

               Conrtltutlon,Art. 11, SW. 9:
               "The property   of oountles, oltles and towns,
          wned  and hold only for pub110 purpo1c8,   . . . and
          all other property drvokd 8xoluslval~ to the use a&
                          publlo 8hall bs l xmpt iron . . .
                  , . * .
               ~onstltutloa,Art. e, sec. 21
                    . the leglrlaturr uby, br general laws, exempt
          from $x&m     pub110 property used for publlo purposes;
          . . .
               Art. 7150, B. c. s.:
               Wie fcJlov:ngprcparty shall be exempt from
          taxation, tovita , . .
                "All property, vhsther real or personal, belongIng
          exclusively to this State, or say political subdlvlslon
          thereof. *
          The oourt in the oa8e of City of Abllew v. State,
113 8. Y. (26) 631 (vrlt of error di8mi8SOd) bfter dl8ou8fsin&
the proper oonstruotionto be given the above ooastitutlonal and
statutory provl8ioss in wder to have harmony among them, ruled
a0      fO11OV8 I

               “The8e OOn8lderatlon8lead us t0   the 00nOh8iOn that
          a8 to tla pier of thhoLeELslaturs, to exempt publics
          property from taxation, all suoh property should be re-
          garded as 'ubeilfcr yslb'lc3Ul7DSSS’ vhen it 1s ovned and
          held for pub110 purpose8, but not ovned or held sxoluslvel~
          for such yposes; and there has been no abandonment of 8uoh
          purporer.
          The property under oonslderatlon In thlr OplnlOn van
purohased tor a pibllo jwpse.    The query thus arirreswhether
or not there has been an abaadonmsnt of 8uoh purposes.
                In
             anaver to our letter in vhlab vo requested y8u w
infOrn us as to the iaanner io Vhdh thl8 property ha8 been USS~
slnoe 1924, pru advised us U f0llOVS:
                      the only ua8 they have been put to rime then
          (19~4i*i; ior pneral pubilc use, parking and 8torlw
          oounty road rqulpment on.*
Hon. Coapton Uhlto, page 3


           Yo are of ths oplnlon them ha8 been no abandonment
ot using thi8  property ror publlo purpom~r.      The faot that
it 18 king U86d for a dlfferont    publlo purposs than originally
lntmded  18 ln our opinion lmnaterial.       Wo ther6for* snav6r
your quostlon in th6 afflrmatlte.




                                          Robert      0.       Kooh
                                                   AIliStaat